     Case 1:18-cv-03196-VSB-RWL Document 239 Filed 12/16/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FAIR HOUSING JUSTICE CENTER, INC.,                                            12/16/2020
JANE DOE and JOHN DOE,

                Plaintiffs,                                 18 Civ. 3196 (VSB) (RWL)


                          v.

HOWARD A. ZUCKER, in his official capacity as
Commissioner of the New York State Department
of Health, THE NEW YORK STATE
DEPARTMENT OF HEALTH, ELM YORK LLC,
MADISON YORK ASSISTED LIVING
COMMUNITY, LLC, MADISON YORK REGO
PARK LLC, and VILLAGE HOUSING
DEVELOPMENT FUND CORPORATION,

                Defendants.



          ATTORNEYS’ EYES ONLY STIPULATION AND PROPOSED ORDER

       WHEREAS, the Parties entered and the Court signed a Stipulation and Protective

Order (“Order”) pursuant to Rule 26(c) of the Federal Rules of Civil Procedure; and

       WHEREAS, paragraph 7 of the Order calls for the parties to meet and confer if any

production requires an “Attorneys’ Eyes Only” Designation (“AEO Designation”); and

       WHEREAS, after the commencement of this Action, Plaintiff Fair Housing Justice

Center (“FHJC”) has initiated undercover investigations of non-party adult care facilities in

New York State (hereinafter “Open Investigations”); and

       WHEREAS, FHJC has been unable to complete the Open Investigations due to the

pandemic; and
     Case 1:18-cv-03196-VSB-RWL Document 239 Filed 12/16/20 Page 2 of 7




       WHEREAS, Defendants Howard A. Zucker and the New York State Department of

Health (collectively, “State Defendants”) seek to obtain evidence gathered as part of the

Open Investigation as part of the ongoing mediation process and as part of discovery in this

action; and

       WHEREAS, FHJC wishes to maintain the confidentiality of the evidence gathered in

the Open Investigations so as to preserve its ability to complete those undercover

investigations and bring claims against those facilities, while at the same time provide such

evidence to the State Defendants in order to facilitate settlement discussions as part of the

mediation discussions pending before Magistrate Judge Lehrburger,

       IT IS ORDERED AND AGREED that the following restrictions and procedures

shall apply to the information and documents from the Open Investigations provided by

FHJC to counsel for State Defendants in addition to those in the Order that apply to

Confidential Information:

       1.     For purposes of this stipulation, the only attorneys for State Defendants

who are authorized to obtain, view or discuss documents and information from the Open

Investigations with the AEO Designation are attorneys employed by the New York State

Attorney General’s Office who are involved in litigating the above-captioned matter.

All other attorneys are excluded from obtaining, viewing or discussing documents or

information under the AEO Designation, including counsel from the New York State

Department of Health, counsel for the private Defendants in this action, and any other

counsel or employees of any Defendant in the above-captioned matter.

       2.     To signify that a document is to be treated as AEO, it shall be marked

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by the producing party.



                                               2
     Case 1:18-cv-03196-VSB-RWL Document 239 Filed 12/16/20 Page 3 of 7




       3.      The Open Investigations information and documents with the AEO

Designation shall be used only for purposes of settlement negotiations with Plaintiffs in the

above-captioned action and not to contact any of the subjects of the Open Investigations,

issue subpoenas, notice depositions, ask questions at depositions or to otherwise investigate

or confirm their contents with third parties or any Party in the above-captioned action.

       4.      The AEO Designation will remain on all information and documents from

the Open Investigations until either they are produced without an AEO Designation or

counsel for FHJC notifies counsel for State Defendants in writing that the Open

Investigations are concluded. At that time, the Open Investigation information and

documents with the AEO Designation will be treated as Confidential under paragraph 7

of the Order, and the procedures outlined in paragraph 8 of the Order will be followed.

       5.      Notwithstanding the above terms, at no time and regardless of designation

will State Defendants or its counsel share information or documents from the Open

Investigations with the AEO Designation with, or divulge their contents to, counsel for

or employees of the other Defendants in the above-captioned action, unless there is a

court order compelling disclosure or unless the parties enter into a revised agreement

regarding documents and information from the Open Investigations with the AEO

Designation.

       6.      The disclosure of a document or information without an AEO Designation

shall not constitute a waiver of the right to designate such document or information as

such. The failure to make an AEO Designation may be corrected by Plaintiffs by written

notification to the Recipient promptly upon discovery of the failure to designate. Once an

AEO Designation is made, the document or information shall thenceforth be treated as



                                                 3
      Case 1:18-cv-03196-VSB-RWL Document 239 Filed 12/16/20 Page 4 of 7




AEO Designation information subject to all the terms of this Stipulation.

        7.      The information and documents from the Open Investigations with an

AEO Designation shall be maintained by counsel for State Defendants in a manner that

is secure and confidential to assure that only persons permitted by paragraph 1 of this

Agreement may see or obtain the documents or information.

        8.      By entering this agreement, no Party waives any right it otherwise would have

to object to disclosing or producing any information or item on any ground not addressed in

this Agreement. Similarly, no Party waives any right to seek any information by entering into

this Agreement.

        9.      If FHJC is unable to conclude the Open Investigations or to produce

documents relating to the Open Investigations timely, State Defendants and FHJC agree to

use their best efforts to work out an arrangement, including further extending discovery and

other deadlines, whereby State Defendants have sufficient time to (1) review the production;

(2) issue subpoenas to the tested facilities; (3) receive documents from the facilities; (4)

review the documents received from the tested facilities; and (5) notice and take depositions

of those facilities.

        10.     State Defendants reserve all rights to seek to preclude any evidence from trial

relating to documents and information that Plaintiffs fail to timely produce, including any

evidence relating to the Open Investigations to the extent that, despite the parties’ best efforts

as set forth in paragraph 9, Plaintiffs do not timely produce documents without an AEO

Designation or timely notify counsel for State Defendants in writing that the Open

Investigations are concluded.

        11.     At the conclusion of litigation, information and documents with an AEO



                                                  4
      Case 1:18-cv-03196-VSB-RWL Document 239 Filed 12/16/20 Page 5 of 7




Designation and any copies thereof shall be promptly (and in no event later than 60 days

after entry of final judgment no longer subject to further appeal) returned to the

producing party or certified as destroyed by the Recipient by providing a signed writing

indicating the date, manner, and names of documents destroyed, except that State

Defendants’ counsel shall be permitted to retain their working files on the condition that

those parts of the files containing AEO Designation documents or information will remain only

available to those set forth in paragraph 1 of this Agreement.

       12.     Nothing in this Stipulation and Order shall be construed to limit or impair any

rights of the non-signatory private defendants, including the right to seek disclosure of

documents or information relating to the Open Investigations.




                                                 5
    Case 1:18-cv-03196-VSB-RWL Document 239 Filed 12/16/20 Page 6 of 7




SO STIPULATED AND AGREED.


FOR PLAINTIFFS:

MOBILIZATION FOR JUSTICE, INC.



By:____________________________                   December 9 2020
                                        Dated: _______________,
      Kevin M. Cremin
      Jota Borgmann
      Tanya Kessler
      100 Williams Street
      New York, NY 10038
      Tel: 212-417-3700




                                    6
     Case 1:18-cv-03196-VSB-RWL Document 239 Filed 12/16/20 Page 7 of 7




FOR STATE DEFENDANTS:

LETITIA JAMES
Attorney General of the State of New York
Attorney for State Defendants


By:____________________________                          December 9
                                                Dated: _______________, 2020
      John P. Gasior
      Erin R. McAlister
      Assistant Attorneys General
      28 Liberty Street
      New York, New York 10005
      (212) 416-8570
      (212) 416-6236



SO ORDERED:



_____________________________

                              12/16/2020




                                            7
